Citation Nr: 1718840	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  Records reflect that the Veteran is a Purple Heart recipient.  The Veteran passed away in August 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision and a corresponding February 2008 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review, the Board has determined that further development of the claim is required prior to adjudicating the Appellant's claim.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or war etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principle cause.  38 C.F.R. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

The Veteran's death certificate shows that his immediate cause of death was arrhythmia, hyperkalemia, and renal failure.  The Veteran's representative has also pointed out that medical records leading up to the Veteran's death indicate that renal failure was itself secondary to thrombotic thrombocytopenic purpura (TTP) and hemlytic-uremic syndrome.  At the time of his death, the Veteran was not service-connected for any disability.  

In an April 2017 Informal Hearing Presentation, the Appellant contended that the Veteran acquired "some kind of infectious d[isease]" in Vietnam and the "illness...ate away at his body and organs over a long period of time."  In addition, she also contends that the disease process that led to the Veteran's death was due to exposure to herbicide agents during his service in Vietnam.

The Board observes that a VA medical opinion has not been obtained in this case.  The Appellant and her representative have specifically requested that the Board remand this appeal so that a medical opinion addressing whether the Veteran's cause of death is related to his period of active duty service.  See the April 5, 2017 Informal Hearing Presentation.  

A medical opinion is necessary in a claim of service connection for cause of a veteran's death if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim. See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007). The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given the Appellant's assertions that the Veteran had a longstanding disease incurred in service leading up to the Veteran's death, and that the Veteran's exposure to herbicide agents is presumed through his combat service in Vietnam, the Board will remand the issue so that a medical opinion can be obtained.

The Appellant also seeks nonservice-connected death pension benefits.  VA has denied her claim in large part based on the level of her income.  In her April 2017 Informal Hearing Presentation, the Appellant and her representative specifically requested that the Board remand this issue as well, so that she may be afforded the opportunity to submit recent income information pertinent to her claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional outstanding medical evidence pertinent to the claim on appeal.

2.  Contact the Appellant and request that she provide income information pertinent to her death pension benefits claim, as she so requested in the April 2017 Informal Hearing Presentation.

3. Arrange for a VA physician to review the record and assess the Appellant's contention that the Veteran's cause of death was related to his period of service.  The examiner should review the entire record to include a copy of this Remand.  The examiner is asked to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent probability or greater) that the disorders which caused or contributed to the Veteran's death (to include arrhythmia, hyperkalemia, and renal failure) had their onset in, or are otherwise related to the Veteran's period of active duty service, to include his presumed exposure to herbicide agents during service in Vietnam?  

In offering this opinion, the examiner must consider the full record, to include the Appellant's lay statements and Veteran's prior medical history, which includes treatment for thrombotic thrombocytopenic purpura (TTP) and hemlytic-uremic syndrome.  A complete rationale for all opinions expressed should be provided.  

4.  Readjudicate the appeal.  If the benefits sought on appeal are denied, issue the Appellant and her representative a Supplemental Statement of the Case.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




